DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/346,802, filed on 05/01/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to Examiner if the claimed subject matter “sets the bending amount…” is updating the memory by setting the information again or selecting a bend amount from the memory.  In addition, Examiner finds the final phrasing “to the respective areas in the bending information” confusing because the information in the memory has no area.
2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the second target bending amount and the third target bending amount of the sheet.  The omitted elements are critical or essential because the bending amount of the sheet is the subject matter that the processor is determining.  

Claim 2 recites the limitation "the highest one of the bending amounts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Itogawa (US 20130257964) and further in view of Hirata (CN 102555454).
With regard to claim 1, Itogawa discloses an inkjet recording apparatus (10) [Fig. 1] comprising:
Memory [storage section] that stores therein bending information in which a plurality of bending amounts corresponding to respective ejection amounts are defined, the ejection amounts being amounts of an ink ejected and being different from each other;
a processor (24) [Para. 0091] connected to the memory [Fig. 4] and configured to set a bending amount of a sheet to be conveyed; 

a bending mechanism (22) [post-processing mechanism;  wherein
the processor calculates for each of areas included in a region of the sheet an amount of the ink ejected to the area [Para. 0005; liquid amount ejected by a droplet ejection apparatus to each of regions defined on the recording medium is calculated].
Itogawa does not disclose the bending mechanism including a roller and a belt that hold the sheet therebetween, and configured to bend the sheet by moving a position of a center of the roller toward the belt based on the set bending amount, and wherein the processor sets the bending amount of the sheet based on the bending amounts corresponding to the calculated amounts of the ink ejected to the respective areas in the bending information. 
However, Hirata teaches a processor (CPU) setting a bending amount of the sheet based on the bending amount corresponding to a calculated amount of the ink ejected to the respective areas in bending information [Abstract; Para. 0008; estimating curling degree].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of Hirata with the inkjet recording apparatus of Itogawa in order to correct curling and/or curl the estimation or prediction of the recording medium
With regard to claim 3, Itogawa’s modified inkjet recording apparatus discloses all the limitations of claim 1, and Itogawa also discloses wherein the areas include a first area (B13), a second area (B16), a third area (B1), a fourth area (B4), a fifth area (B14 & B15), and a sixth area (B2 and B3), 
the first area is, among a plurality of corners of an image formable area of the sheet, an area positioned farthest upstream in a conveyance direction (Sub Scanning direction) of the sheet and on one side of the sheet in a width direction of the sheet [Fig. 6],

the third area is, among the corners, an area positioned farthest downstream in the conveyance direction of the sheet and on the one side of the sheet in the width direction [Fig. 6], 
the fourth area is, among the corners, an area positioned farthest downstream in the conveyance direction of the sheet and on the other side of the sheet in the width direction [Fig. 6],
the fifth area is an area of the image formable area along an edge of the image formable area farthest upstream in the conveyance direction [Fig. 6], and
the sixth area is an area of the image formable area along an edge of the image formable area farthest downstream in the conveyance direction [Fig. 6].
With regard to claim 4, Itogawa’s modified inkjet recording apparatus discloses all the limitations of claim 1, and Itogawa also discloses wherein the areas include a first area (B13), a second area (B16), a third area (B1), a fourth area (B4), a seventh area (B5 and B9), and an eighth area (B8 and B12), 
the first area is, among a plurality of corners of an image formable area of the sheet, an area positioned farthest upstream in a conveyance direction (Sub Scanning Direction) of the sheet and on one side of the sheet in a width direction of the sheet, 
the width direction (Main Scanning Direction) is a direction perpendicular to the conveyance direction [Fig. 6],
the second area is, among the corners, an area positioned farthest upstream in the conveyance direction of the sheet and on another side of the sheet in the width direction [Fig. 6],
the third area is, among the corners, an area positioned farthest downstream in the conveyance direction of the sheet and on the one side of the sheet in the width direction [Fig. 6], 

the seventh area is an area of the image formable area along an edge of the one side of the image formable area in the width direction [Fig. 6], and 
the eighth area is an area of the image formable area along an edge of the other side of the image formable area in the width direction [Fig. 6].
With regard to claim 5, Itogawa’s modified inkjet recording apparatus discloses all the limitations of claim 1, and Itogawa also discloses wherein the areas include a first area (B13), a second area (B16), and a fifth area (B2 and B3), 
the first area is, among a plurality of corners of an image formable area of the sheet, an area positioned farthest upstream in a conveyance direction (Sub Scanning Direction) of the sheet and on  one side of the sheet in a width direction of the sheet [Fig. 6], 
the width direction (Main Scanning Direction) is a direction perpendicular to the conveyance direction [Fig 6], 
the second area is, among the corners, an area positioned farthest upstream in the conveyance direction of the sheet and on another side of the sheet in the width direction [Fig. 6], 
the fifth area is an area of the image formable area along an edge of the image formable area farthest upstream in the conveyance direction [Fig. 6].
With regard to claim 6, Itogawa’s modified inkjet recording apparatus discloses all the limitations of claim 1, and Itogawa also discloses wherein the areas include a first area (B13), a second area (B16), a third area (B1), a fourth area (B4), a fifth area (B2 and B3), a sixth area (B14 and B15), a seventh area (B5 and B9), and an eighth area (B8 and B12), 

the width direction (Main Scanning Direction) is a direction perpendicular to the conveyance direction [Fig. 6], 
the second area is, among the corners, an area positioned farthest upstream in the conveyance direction of the sheet and on another side of the sheet in the width direction [Fig. 6],
the third area is, among the corners, an area positioned farthest downstream in the conveyance direction of the sheet and on the one side of the sheet in the width direction [Fig 6],
the fourth area is, among the corners, an area positioned farthest downstream in the conveyance direction of the sheet and on the other side of the sheet in the width direction [Fig. 6], 
the fifth area is an area of the image formable area along an edge of the image formable area farthest upstream in the conveyance direction [Fig. 6], 
the sixth area is an area of the image formable area along an edge of the image formable area farthest downstream in the conveyance direction [Fig. 6], 
the seventh area is an area of the image formable area along an edge of the one side of the image formable area in the width direction [Fig. 6], and 
the eighth area is an area of the image formable area along an edge of the other side of the image formable area in the width direction [Fig. 6]. 
With regard to claim 7, Itogawa’s modified inkjet recording apparatus discloses all the limitations of claim 3, and Itogawa also discloses wherein the areas include a ninth area (B6, B7, B10 and B11), and the ninth area is an entirety of the image formable area [Fig. 6].
With regard to claim 8, Itogawa’s modified inkjet recording apparatus discloses all the limitations of claim 1 but does not disclose wherein the bending information indicates the bending 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to process the bending information to indicate the bending amounts corresponding to the respective ejection amounts for each specific range and basis weight of the sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Itogawa (US 20130257964) and further in view of Hirata (CN 102555454) as applied to claim 1 above, and further in view of Miyazato (KR 950002518).
With regard to claim 9, Itogawa’s modified recording apparatus discloses all the limitations of claim 1, but does not disclose wherein the bending information is provided for each type of the sheet.
However, Miyazato teaches a bending information is provided for each type of a sheet [data on sheet thickness, sheet type, image density or copy type is used to control sheet bending action i.e force for pressing the push roll against the endless belt; Para. 0015 in Background of Invention section]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide bending information for each type of a sheet in order to control the sheet bending action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853